Citation Nr: 1410082	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-37 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to an evaluation in excess of 20 percent for hypertension.

2.  Entitlement to an initial evaluation in excess of 20 percent for thoracolumbar spine degenerative disc disease (low back disability).

3.  Entitlement to an initial evaluation in excess of 10 percent prior to February 4, 2004 and in excess of 20 percent beginning February 4, 2004 for radiculopathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent prior to February 4, 2004 and in excess of 20 percent beginning February 4, 2004 for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to October 1988.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in July 2013, and a transcript of the hearing is of record.
This appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

An April 2013 statement on behalf of the Veteran refers to 33 pages of medical records from the Louis A. Johnson VA Medical Center, dated from February 4, 2011 to February 5, 2013; and a May 2013 statement on behalf of the Veteran refers to 310 pages of medical records from the Chalmers P. Wylie Outpatient Clinic, dated from December 1, 2010 to April 3, 2013.  These treatment reports are not part of the current record and need to be added to the record.  

Additionally, the Veteran testified at his July 2013 hearing that his low back disability and radiculopathy of the lower extremities have increased in severity since the most recent VA examination in February 2011.  Consequently, a current examination of the Veteran's low back disability and radiculopathy of the lower extremities is needed.  See Olson v. Principi, 3 Vet. App. 480 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO will obtain and add to the record the treatment reports from the Louis A. Johnson VA Medical Center, dated from February 4, 2011 to February 5, 2013, and the treatment reports from the Chalmers P. Wylie Outpatient Clinic, dated from December 1, 2010 to April 3, 2013.

2.  The RO will schedule the Veteran for a new examination to determine the current severity of his low back disability and of his radiculopathy of the lower extremities under the applicable schedular criteria.  The Veteran's claims files and a copy of this remand must be made available to, and reviewed by, the examiner.  All indicated tests and studies, to include range of motion studies, must be accomplished.  The examiner must record the range of motion of the low back in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which pain begins and ends.  The same range of motion studies must be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner must also state whether there is any functional loss of the low back due to pain, weakness, fatigability, incoordination, or pain on movement of the joint, and whether any pain in the low back could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  The examiner will also report on paralysis of the lower extremities, to include whether the foot dangles and drops, whether there is active movement of the muscles below the knee, whether flexion of the knee is weakened or lost, and whether any incomplete paralysis found is mild, moderate, moderately severe, or severe with marked muscular atrophy.  Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe all functional limitations resulting from the Veteran's low back disability and his radiculopathy of the lower extremities.  A complete rationale for all opinions must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2013).

4.  After the above, the RO will also readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

